HIGGINS, J.
This is a suit to recover damages for. personal injuries resulting from an automobile accident. The defendant admits that he is liable but contends that the amount of $700 awarded by the lower court is excessive.
The record shows that on July 16, 1929, while plaintiff had her left arm extended out of the window of her parked automobile the defendant’s truck backed into it crushing her arm between the rear of the truck and the side of her car. She was immediately taken to the Charity Hospital where her arm was x-rayed and (placed in splints. Her doctor testified that the x-ray picture showed “a fractured radius, the middle half, and the position was excellent.” The medical testimony also shows that the pain lasted for a few days and that plaintiff was discharged as completely cured on August 21, 1929. Her recovery was uneventful- and without any complications. She was not confined to the bed or house at any time. The sole claim for damages is for pain and suffering.
The court below allowed the sum of $700. We believe that the -sum of $500 would be adequate compensation in. view of the opinions expressed in Gardiner v. DeSalles, 13 La. App. 83, 126 So. 739; Johnson v. L. R. & N. Co., 151 La. 1075, 92 So. 704; T. Q. Greer v. J. F. Hamilton, 3 La. App. 120.
For the reasons assigned it is ordered, adjudged and decreed that the' judgment appealed from is amended by reducing the amount awarded plaintiff to $500, and as thus amended it is affirmed.